Citation Nr: 0320272	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to March 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Oakland, California, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
filed a timely notice of disagreement and the RO provided a 
statement of the case (SOC).  In April 1999 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  

The Board remanded the issue of entitlement to service 
connection for PTSD in decisions dated in June 2000 and April 
2001, for further development.  In June 2003 the Board 
received an election from the veteran to appear for a 
videoconference hearing in lieu of a Travel Board hearing.  


REMAND

As noted, in June 2003 the Board received a statement from 
the veteran in which he requested a videoconference hearing 
before a Veterans Law Judge.  Therefore, the Board finds that 
this matter should be REMANDED to schedule the veteran for a 
videoconference hearing, as requested by the veteran.  

Accordingly, the matter on appeal is remanded for the 
following action:

The RO should take steps to schedule the 
appellant for a hearing at the RO, by 
means of video teleconferencing, before a 
Veterans Law Judge sitting at the Board 
in Washington, DC.  Appropriate 
notification should be given to the 
appellant and his representative, and 
such notification should be documented 
and associated with the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




________________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


